Title: To James Madison from Caesar A. Rodney, 17 April 1809
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,Wilmington April 17th. 1809.
Your favor of the 14th. inst: with its enclosures was received by the mail of this morning.
The answer you have given to Governor Snyder is perfectly correct. It is sound, judicious and conciliatory. When I was lately in Philada. which I left on teusday last, I recommended, as I had before advised, the prosecution & conviction of some of the principal offenders, as a safe & effectual mode of restoring the authority of the laws. Since that time the Marshall, it would seem under the instruction of the Court, has called out the posse. On hearing of this, I immediately wrote to Mr. Dallas, & stated to him, as that course had been adopted, I presumed it was, on the best advice & in full confidence of ample support. Public sentiment, it is evident, is strongly in favor of the authority of the Union. But what in the present state of things in Pennsylvana. may possibly be the result of such a proceeding, is not to be calculated by the arithmetic of common events. As to Federal aid, no safe reliance, on a critical emergency can be placed on that. Their proffers of support, on such an occasion, are hollow, & I would prefer the assistance of a regiment of our friends, to that of the whole host of the Federal companies, in and about Philadelphia. Their conduct in congress last winter, on the subject of disunion, has made an impression on my mind not to be effaced.
You will perceive by the enclosed letters, that some apprehensions ar[e] entertained on this interesting subject. I have however been just informed, that one of the parties has been taken, & the other will surrender this day. I do sincerely hope this may prove to be true. It is my intention to be in Philada. tomorrow, as I have some business of importance in the Circuit court, tho’ our Supreme court, is now in session here. As the Marshall has taken the step, he ought not to retreat an inch, but he ought to take every measure to ensure complete success. If I could see Genl. Bright, I am very confident he would not proceed to extremities in the business.
As to Whites case, there must have been some misapprehension on the subject from the enclosed extract of a letter received on saturday from Mr. Graham. This prosecution standing the first on the list, I immediately wrote to Mr. Dallas agreeably to the preceding extract. As it required no formal paper from the office, I have no doubt that the Nol. Pros. has been entered before this. If it has not, I have written to Mr. Dallas to suspend it.
Had the embargo been firmly persisted in, I am confident, it would have produced the happiest result, & I flatter myself that, as it is, combined with the failure in Spain, England will be rendered more rational, & perhaps the present conferences, end in an amicable termination of our disputes, without involving us in difficulties with France, which I should deprecate. With Great esteem I remain Dr. Sir Yours Very Sincely. & Affecly
C. A. Rodney
 
[Enclosure]
Extract of a letter from Mr. Graham to C. A. Rodney.
[“]The Secretary of State being very much occupied to day, with Mr Erskine, has desired me to mention to you that your letter to the President of ——, together with that which it covered from Mr Dallas to you of the 19th March, has been sent to this office with an intimation that the President would agree to a Nolle prosequi in the case of White, which they both recommend.”
